Title: Joseph C. Cabell to James Madison, 1 March 1828
From: Cabell, Joseph C.
To: Madison, James


	    
	      Dear Sir,
	      
		Richmond
		1 March. 1828
	      
	    
	     
I applied to the Executive thro’ one of its members for a copy of the 1st. vol: of the Public Journals—for your use.  No law having passed authorizing the disposition to be made of them, and none being expedient till the whole of the work shall be completed, the Executive had no power to present a Copy to any one.  I desired that one might be sent you on loan, till the Legislature shall pass a Law on the subject, to which they readily assented.  I now send it by Genl. Dade of the Senate, who has promised to take charge of it.  In great haste I remain, dear Sir, very truly yours

	    
	      Jos: C: Cabell
	    
	  